Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Status: Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 01-22-2021 under new application; which have been placed of record in the file. Claims 1-20 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01-22-2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action,

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JongHae KIM et al. (US 20190073001 A1). 

Regarding Claim 1, JongHae KIM et al. (US 20190073001 A1) suggests a display device  (please  see figure 1, paragraph 41)  comprising: a display panel (figure 1, paragraph 41 Item 101): an input sensing unit disposed on the display panel (figure 1, Item 120 paragraph 44, right hand side column Lines 16-19 ): and a protective member disposed on the input sensing unit (paragraph 44 figure1, item 110 protective layer disposed above item 120 being  touch sensing input touch screen panel), wherein the protective member comprises an insulating material (paragraph 42 suggests the protective layer is non-conductive material glass or plastic or acrylic)  the protective member comprising: a first protective portion with a first modulus (please see paragraph 80  figure 8 plurality of the portion of the protective layer with different modulus where 
However, JongHae KIM et al. (US 20190073001 A1) fails to recite protective film being insulator.
However, JongHae KIM et al. (US 20190073001 A1) does disclose the protective film being non-conductive material glass or plastic or acrylic (paragraph 42).
Thus it would be obvious to one ordinary skill in the art to accommodate  teaching of protective film being non-conductive material glass or plastic or acrylic by JongHae KIM et al. (US 20190073001 A1) as insulation material since not only the protective film is non-conductive.

Regarding Claim 4, JongHae KIM et al. (US 20190073001 A1) suggests  the first protective portion comprises an integral shape that covers an upper surface of the input sensing unit (please see paragraphs 42, 53 suggests cover the convex surface integrally).



Regarding Claim 7, JongHae KIM et al. (US 20190073001 A1) suggests  the protective member further comprises a fourth protective portion with a fourth modulus, wherein the fourth protective portion member is disposed between the first protective portion and the third protective portion, and wherein the fourth modulus is less than the first modulus and the third modulus (paragraphs 80, 92 suggests the since the protective surface has convex shape the protective film divided int plurality of the potions per elastic modulus; further suggests the steeper the convexity the higher the modulus and lower the convexity lower the modulus please notice first, second , third and fourth labels are very arbitrary).


Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JongHae KIM et al. (US 20190073001 A1) as applied to Claim 1, 4, 5 and 7  above further in view of  Jumn Hashimoto et al. (US 20070216302 A1).

Regarding Claim 2,  JongHae KIM et al. (US 20190073001 A1) fails to suggest the first protective portion comprises a stripe pattern
However, prior art of Jumn Hashimoto et al. (US 20070216302 A1) suggests the first protective portion comprises a stripe pattern (paragraph 209)
Thus it would be obvious to one ordinary skill in the art to accommodate  teaching of Jumn Hashimoto et al. (US 20070216302 A1) protective film being  stripe pattern  in teaching of  JongHae KIM et al. (US 20190073001 A1) as insulation material since not only the protective film is non-conductive; the protective film also protects from moisture and impurity gas particles Jumn Hashimoto et al. (US 20070216302 A1)  paragraphs 10, 11.

Regarding Claim 6, Jumn Hashimoto et al. (US 20070216302 A1) suggests the third protective portion comprises a pattern shape with a plurality of arranged bars (paragraph 209 suggests protective film being stripe bars)

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over JongHae KIM et al. (US 20190073001 A1) as applied to Claim 1, 4, 5 and 7 above further in view of  Yong Hoon Chun (US 20170263890 A1).


However, prior art of Yong Hoon Chun (US 20170263890 A1) suggests the first protective portion comprises a mash pattern (paragraph 35)
Thus it would be obvious to one ordinary skill in the art to accommodate  teaching of Yong Hoon Chun (US 20170263890 A1) protective film being  mesh pattern  in teaching of  JongHae KIM et al. (US 20190073001 A1) easily stretched or bent, the flexibility of the protective film is improved. Yong Hoon Chun (US 20170263890 A1) paragraph 10.

Claims 8-10 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JongHae KIM et al. (US 20190073001 A1) as applied to Claim 1, 4, 5 and 7 above further in view of  Hae-Yong Jeong et al. (US 20200185641 A1).

Regarding Claim 8, JongHae KIM et al. (US 20190073001 A1)  suggests  the display panel (figure 1 item 100) comprises: a base layer (ITEM 160); a circuit layer disposed on the base layer (Item 150 circuit board): 
JongHae KIM et al. (US 20190073001 A1)  fails to suggest an encapsulation layer disposed on the circuit layer: a pixel definition layer disposed between the circuit layer and the encapsulation layer, wherein the pixel definition layer comprises an opening; and a light-emitting layer disposed in  the opening wherein the first protective portion overlaps at least a portion of the pixel definition laver or the light-emitting layer.
However, prior art of Hae-Yong Jeong et al. (US20200185641 A1) suggests OLED display (figure 1, item 100); an encapsulation layer (item 113) disposed on the 
JongHae KIM et al. (US 20190073001 A1)  teaches a display device comprising: a display panel: an input sensing unit disposed on the display panel: and a protective member disposed on the input sensing unit.
Hae-Yong Jeong et al. (US20200185641 A1) teaches an encapsulation layer disposed on the circuit layer: a pixel definition layer disposed between the circuit layer and the encapsulation layer, wherein the pixel definition layer comprises an opening; and a light-emitting layer disposed in  the opening wherein the first protective portion overlaps at least a portion of the pixel definition laver or the light-emitting layer.
JongHae KIM et al. (US 20190073001 A1)  does suggest having protective layer over the display panel.
JongHae KIM et al. (US 20190073001 A1)  does not teach an encapsulation layer disposed on the circuit layer: a pixel definition layer disposed between the circuit layer and the encapsulation layer, wherein the pixel definition layer comprises an opening; and a light-emitting layer disposed in  the opening wherein the first protective portion overlaps at least a portion of the pixel definition laver or the light-emitting layer.
JongHae KIM et al. (US 20190073001 A1)  contained a device which differed the claimed process by the substitution of an encapsulation layer disposed on the 
Hae-Yong Jeong et al. (US20200185641 A1) teaches substituted step an encapsulation layer disposed on the circuit layer: a pixel definition layer disposed between the circuit layer and the encapsulation layer, wherein the pixel definition layer comprises an opening; and a light-emitting layer disposed in  the opening wherein the first protective portion overlaps at least a portion of the pixel definition laver or the light-emitting layer and their functions were known in the art to protect light emitting element from moisture and foreign particles. JongHae KIM et al. (US 20190073001 A1)  teaching of  an encapsulation layer disposed on the circuit layer: a pixel definition layer disposed between the circuit layer and the encapsulation layer, wherein the pixel definition layer comprises an opening; and a light-emitting layer disposed in  the opening wherein the first protective portion overlaps at least a portion of the pixel definition laver or the light-emitting layer of Hae-Yong Jeong et al. (US20200185641 A1) and the results would have been predictable and resulted in protecting light emitting elements from moisture and foreign particles. Hae-Yong Jeong et al. (US20200185641 A1) paragraph 49..
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.



Regarding Claim 10, Hae-Yong Jeong et al. (US20200185641 A1) suggests  the input sensing unit comprises: a first conductive layer disposed directly on the encapsulation layer: a second conductive layer disposed on the first conductive laver; and an insulating layer disposed between the first conductive layer and the second conductive layer (paragraph 70).

Regarding Claim 12, Hae-Yong Jeong et al. (US20200185641 A1) suggests  the first protective portion comprises an organic material comprising inorganic particles, each inorganic particle comprising a diameter equal to or less than 10 micrometers (paragraphs 64, 67)

Regarding Claim 13, JongHae KIM et al. (US 20190073001 A1)  fails to suggest  the first protective portion comprises graphene.
However prior art of Ting Zeng Et al. (US 20180032185  A1) suggests protective portion comprises graphene (paragraph 129).
Thus it would be obvious to accommodate teaching of Ting Zeng Et al. (US 20180032185  A1) teaching of protective portion comprises graphene  in teaching of JongHae KIM et al. (US 20190073001 A1) to be able to maintain  thickness of the touch 

Regarding Claim 14, Hae-Yong Jeong et al. (US20200185641 A1) suggests  the second modulus is equal to or greater than 0.1MPa and the second modulus is equal to or less than 5GPa (paragraph 82).

Regarding Claim 15, Hae-Yong Jeong et al. (US20200185641 A1) suggests  a method of manufacturing a display device (paragraphs 11-13), comprising: providing a display panel comprising a light-emitting area and a non-light-emitting area (paragraph 49), providing an input sensing unit on the display panel (paragraph 70): the protective member comprising: a first protective portion with a first modulus (please see paragraphs 80, 82 suggests the protective films divide up in portions when groves are formed in bending area and further suggests the each groove has different elastic modulus): and a second protective portion with a second modulus (please see paragraphs 80, 82 suggests the protective films divide up in portions when groves are formed in bending area and further suggests the each groove has different elastic modulus), wherein the second protective portion is disposed on the first protective portion and the first modulus is greater than the second modulus (please see paragraphs 80, 82).
Please also see prior art of JongHae KIM et al. (US 20190073001 A1) disclosure; please see paragraph 80  figure 8 plurality of the portion of the protective layer with 

Regarding Claim 18, Hae-Yong Jeong et al. (US20200185641 A1) suggests  the forming of the first protective portion comprises forming a pattern that overlaps at least a portion of the light-emitting area and the non-light-emitting area (paragraph 69)

Regarding Claim 19, JongHae KIM et al. (US 20190073001 A1)  suggests  the forming of the first protective portion comprises forming a pattern that does not overlap the light-emitting area (paragraph 80).

Regarding Claim 20, Hae-Yong Jeong et al. (US20200185641 A1) suggests  a display device (figure 1, Item 100 paragraph 48 comprising: a flexible display panel (paragraph 13): a first protective laver disposed on the display panel (figure 3, item # 220 suggests the first protective layer disposed on the display panel paragraphs 80, 82), wherein the first protective layer has a first elastic modulus (paragraph 80 please see paragraph 80 suggests the protective films divide up in portions when groves are formed in bending area and further suggests the each groove has different elastic modulus); and a second protective layer disposed on the first protective layer (figure 3, item # 220 suggests the first protective layer disposed on the first protective layer paragraphs 80, 82), wherein  the second protective layer has a second elastic modulus (paragraphs 80,82 suggests the protective films divide up in portions when groves are 
Please also see prior art of JongHae KIM et al. (US 20190073001 A1) disclosure; please see paragraph 80  figure 8 plurality of the portion of the protective layer with different modulus where portion with higher convexity having higher modulus and portion with smaller convexity having lower modulus.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JongHae KIM et al. (US 20190073001 A1) as applied to Claim 1, 4, 5 and 7 above further in view Takenori Fujiwara et al. (US 20120237873 A1).

Regarding Claim 11, JongHae KIM et al. (US 20190073001 A1) suggests each of the first protective portion and the second protective portion comprises a resin (paragraph 42 suggests the protective layer is non-conductive material glass or plastic or acrylic resin).
However, JongHae KIM et al. (US 20190073001 A1) fails to suggest an ultraviolet-curable resin.
However, the prior art of Takenori Fujiwara et al. (US 20120237873 A1) discloses protective layer comprises an ultraviolet-curable resin (paragraph 181).
Thus it would be obvious to one ordinary skill in the art to accommodate  teaching of Takenori Fujiwara et al. (US 20120237873 A1) protective layer comprises an ultraviolet-curable resin  in teaching of  JongHae KIM et al. (US 20190073001 A1) to be able to have higher transparency, higher sensitivity, higher resolution and higher 

Allowable Subject Matter
Claims 16 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant is requested to review cite prior arts on USPTO 892’s.
ChungKun Cho et al. (US 20200061967 A1) disclosure; paragraphs 8, 124, 127, 133 discloses touch sensing unit flexible  display and the first modulus is greater than the second modulus.

Shinichiro Oka et al. (US 20190004361 A1) disclosure; paragraphs 5, 22, 66, 71, 74 discloses touch sensing unit flexible  display and the first modulus is greater than the second modulus.

Byung Ha Park et al. (US 20180004254 A1) disclosure; paragraphs 29, 79, 231, 235 discloses touch sensing unit flexible  display and the first modulus is greater than the second modulus.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668. The examiner can normally be reached Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

03-29-2022